UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-5890 GCI, INC. (Exact name of registrant as specified in its charter) State of Alaska 91-1820757 (State or other jurisdiction of (I.R.S Employer incorporation or organization) Identification No.) 2550 Denali Street Suite 1000 Anchorage, Alaska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (907) 868-5600 Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer", "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x 1 GCI, INC. A WHOLLY OWNED SUBSIDIARY OF GENERAL COMMUNICATION, INC. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2012 TABLE OF CONTENTS Page No. Cautionary Statement Regarding Forward-Looking Statements 3 Part I.FINANCIAL INFORMATION Item I. Financial Statements Consolidated Balance Sheets (unaudited) as of June 30, 2012 and December 31, 2011 4 Consolidated Statements of Operations (unaudited) for the three and six months ended June 30, 2012 and 2011 6 Consolidated Statements of Stockholders’ Equity (unaudited) for the three and six months ended June 30, 2012 and 2011 7 Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2012 and 2011 8 Condensed Notes to Interim Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 44 Part II.OTHER INFORMATION Item 1. Legal Proceedings 45 Item 6. Exhibits 46 Other items are omitted, as they are not applicable. SIGNATURES 47 2 Cautionary Statement Regarding Forward-Looking Statements You should carefully review the information contained in this Quarterly Report, but should particularly consider any risk factors that we set forth in this Quarterly Report and in other reports or documents that we file from time to time with the Securities and Exchange Commission (“SEC”). In this Quarterly Report, in addition to historical information, we state our future strategies, plans, objectives or goals and our beliefs of future events and of our future operating results, financial position and cash flows. In some cases, you can identify these so-called “forward-looking statements” by words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “project,” or “continue” or the negative of these words and other comparable words. All forward-looking statements involve known and unknown risks, uncertainties and other important factors that may cause our actual results, performance, achievements, plans and objectives to differ materially from any future results, performance, achievements, plans and objectives expressed or implied by these forward-looking statements. In evaluating these statements, you should specifically consider various factors, including those identified under “Risk Factors” in Item 1A of our December 31, 2011 annual report on Form 10-K.Those factors may cause our actual results to differ materially from any of our forward-looking statements. For these forward looking statements, we claim the protection of the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. You should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement, and the related risks, uncertainties and other factors speak only as of the date on which they were originally made and we expressly disclaim any obligation or undertaking to update or revise any forward-looking statement to reflect any change in our expectations with regard to these statements or any other change in events, conditions or circumstances on which any such statement is based. New factors emerge from time to time, and it is not possible for us to predict what factors will arise or when. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 3 PART I. FINANCIAL INFORMATION ITEM I. FINANCIAL STATEMENTS GCI, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Amounts in thousands) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ Receivables Less allowance for doubtful receivables Net receivables Deferred income taxes Prepaid expenses Inventories Other current assets Total current assets Property and equipment in service, net of depreciation Construction in progress Net property and equipment Cable certificates Goodwill Wireless licenses Restricted cash Other intangible assets, net of amortization Deferred loan and senior notes costs, net of amortization of $3,697 and $2,880 at June 30, 2012 and December 31, 2011, respectively Other assets Total other assets Total assets $ See accompanying condensed notes to interim consolidated financial statements. (Continued) 4 GCI, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (Continued) (Amounts in thousands) June 30, December 31, LIABILITIES AND STOCKHOLDER'S EQUITY Current liabilities: Current maturities of obligations under long-term debt and capital leases $ Accounts payable Deferred revenue Accrued payroll and payroll related obligations Accrued interest Accrued liabilities Subscriber deposits Total current liabilities Long-term debt, net Obligations under capital leases, excluding current maturities Obligation under capital lease due to related party, excluding current maturity Deferred income taxes Long-term deferred revenue Other liabilities Total liabilities Commitments and contingencies Stockholder's equity: Class A common stock (no par). Authorized 10 shares; issued and outstanding 0.1 shares each at June 30, 2012, and December 31, 2011 Paid-in capital Retained deficit ) ) Total GCI, Inc. stockholder's equity Non-controlling interest Total stockholder's equity Total liabilities and stockholder's equity $ See accompanying condensed notes to interim consolidated financial statements. 5 GCI, INC. AND SUBSIDIARIES CONSOLIDATEDSTATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Amounts in thousands) Revenues $ Cost of goods sold (exclusive of depreciation and amortization shown separately below) Selling, general and administrative expenses Depreciation and amortization expense Operating income Other income (expense): Interest expense (including amortization of deferred loan fees) Loss on extinguishment of debt - ) - ) Interest income 4 4 6 8 Other 84 (9 ) ) ) Other expense, net ) Income (loss) before income tax (expense) benefit ) ) Income tax (expense) benefit ) ) Net income (loss) ) ) Net loss attributable to non-controlling interest - - Net income (loss) attributable to GCI, Inc. $ ) ) See accompanying condensed notes to interim consolidated financial statements. 6 GCI, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDER'S EQUITY SIX MONTHS ENDED JUNE 30, 2 (Amounts in thousands) Shares of Class A Common Stock Class A Common Stock Paid-in Capital Retained Deficit Non- controlling Interest Total Stockholder's Equity Balances at January 1, 2011 $ ) - Net loss - - - ) - ) Distribution to General Communication, Inc. - - - ) - ) Contribution from General Communication, Inc - Balances at June 30, 2011 $ ) - Balances at January 1, 2012 $ ) Net income (loss) - - - ) Distribution to General Communication, Inc. - - - ) - ) Contribution from General Communication, Inc - Balances at June 30, 2012 $ ) See accompanying condensed notes to interim consolidated financial statements. 7 GCI, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (Unaudited) (Amounts in thousands) Cash flows from operating activities: Net income (loss) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization expense Deferred income tax expense (benefit) ) Share-based compensation expense Loss on extinguishment of debt - Other noncash income and expense items Change in operating assets and liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of other assets and intangible assets ) ) Restricted cash - Other - Net cash used in investing activities ) ) Cash flows from financing activities: Borrowing on Senior Credit Facility Repayment of debt and capital lease obligations ) ) Net distribution to General Communication, Inc. ) ) Borrowing of other long-term debt Issuance of 2021 Notes - Payment of Senior Notes call premiums - ) Payment of debt issuance costs - ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying condensed notes to interim consolidated financial statements. 8 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) The accompanying unaudited interim consolidated financial statements include the accounts of GCI, Inc. and its direct and indirect subsidiaries and have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. They should be read in conjunction with our audited consolidated financial statements for the year ended December 31, 2011, filed with the SEC on March 9, 2012, as part of our annual report on Form 10-K.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The results of operations for interim periods are not necessarily indicative of the results that may be expected for an entire year or any other period. (1)Business and Summary of Significant Accounting Principles In the following discussion, GCI, Inc. and its direct and indirect subsidiaries are referred to as “we,” “us” and “our.” Basis of Presentation We were incorporated in Alaska in 1997 to affect the issuance of Senior Notes.As a wholly owned subsidiary of General Communication, Inc. ("GCI"), we received through our initial capitalization all ownership interests in subsidiaries previously held by GCI.The GCI and GCI, Inc. interim consolidated financial statements include substantially the same account activity. (a) Business We offer the following services primarily in Alaska: · Postpaid and prepaid wireless telephone services and sale of wireless telephone handsets and accessories, · Video services throughout Alaska, · Internet access services, · Wireless roaming for certain wireless carriers and origination and termination of wireline traffic in Alaska for certain common carriers, · Competitive and incumbent local access services throughout Alaska, · Long-distance telephone service, · Data network services, · Broadband services, including our SchoolAccess® offering to rural school districts, our ConnectMD® offering to rural hospitals and health clinics, and managed video conferencing, · Managed services to certain commercial customers, · Sales and service of dedicated communications systems and related equipment, and · Lease, service arrangements and maintenance of capacity on our fiber optic cable systems used in the transmission of voice and data services within Alaska and between Alaska and the remaining United States and foreign countries. (b) Principles of Consolidation The consolidated financial statements include the consolidated accounts of GCI, Inc. and its wholly owned subsidiaries, as well as a variable interest entity (“VIE”) in which we were the primary beneficiary, when on August 30, 2011, we provided certain loans and guarantees to Terra GCI Investment Fund, LLC (“TIF”).We also include in our consolidated financial statements non-controlling interests in consolidated subsidiaries for which our ownership is less than 100 percent.All significant intercompany transactions between non-regulated affiliates of our company are eliminated.Intercompany transactions generated between regulated andnon-regulated affiliates of our company are not eliminated in consolidation. 9 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) (c) Non-controlling Interest Non-controlling interests represent the equity ownership interests in consolidated subsidiaries not owned by us.Non-controlling interest is adjusted for contributions, distributions, and earnings (loss) attributable to the non-controlling interest partners of the consolidated entities.Income and loss is allocated to the non-controlling interest based on the respective partnership agreements. (d) Recently Adopted Accounting Pronouncements Accounting Standards Update (“ASU”) 2011-08, “Intangibles – Goodwill and Other (Topic 350)” allows an entity to first assess qualitative factors to determine whether it is necessary to perform the two-step quantitative goodwill impairment test. Under these amendments, an entity would not be required to calculate the fair value of a reporting unit unless the entity determines, based on a qualitative assessment, that it is more likely than not that its fair value is less than its carrying amount. The amendments include a number of events and circumstances for an entity to consider in conducting the qualitative assessment. The adoption of ASU 2011-08 on January 1, 2012 didnot have a material impact on our income statements, financial position or cash flows. ASU 2011-04 “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”)” amended current guidance to achieve common fair value measurement and disclosure requirements in GAAP and IFRS.The amendments generally represent clarification of FASB Accounting Standards Codification Topic 820, but also include instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed. The adoption of ASU 2011-04 on January 1, 2012 did not have a material impact on our income statements, financial position or cash flows. (e) Regulatory Accounting We account for our regulated operations in accordance with the accounting principles for regulated enterprises.This accounting recognizes the economic effects of rate regulation by recording cost and a return on investment as such amounts are recovered through rates authorized by regulatory authorities.Accordingly, plant and equipment is depreciated over lives approved by regulators and certain costs and obligations are deferred based upon approvals received from regulators to permit recovery of such amounts in future years.Our cost studies and depreciation rates for our regulated operations are subject to periodic audits that could result in a change to recorded revenues. (f) Earnings per Share We are a wholly owned subsidiary of GCI and, accordingly, are not required to present earnings per share.Our common stock is not publicly traded. (g) Revenue Recognition As an Eligible Telecommunications Carrier ("ETC"), we receive support from the Universal Service Fund ("USF") to support the provision of wireline local access and wireless service in high cost areas. On November 29, 2011, the Federal Communications Commission (“FCC”) published a final rule to reform the methodology for distributing USF high cost support for voice and broadband services, as well as to the access charge regime for terminating traffic between carriers (“High Cost Order”).The High Cost Order defined the division of support to Alaska between Urban and Remote areas.The High Cost Order was a significant program change that required a reassessment of our high cost support revenue recognition. Prior to the High Cost Order program changes we accrued Remote and Urban estimated program revenue quarterly based on current line counts, the most current rates paid to us, our assessment of the impact of current FCC regulations, and our assessment of the potential outcome of FCC proceedings. Our estimated accrued revenue is subject to our judgment regarding the outcome of many variables and is subject to upward or downward adjustments in subsequent periods. Our ability to collect our accrued USF support is contingent upon continuation of the USF program and upon our eligibility to participate in that program, which is subject to change by future regulatory, legislative or judicial actions. We adjust revenue and the account receivable in the period the FCC makes a program change or we assess the likelihood that such a change has increased or decreased revenue. 10 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) Remote High Cost Support The High Cost Order mandated that as of January 1, 2012, Remote high cost support is based upon the total 2011 support disbursed to all subject Competitive Eligible Telecommunications Carriers (“CETCs”) (“Statewide Support Cap”).On January 1, 2012, the rates paid in the Remote areas were mandated and frozen by the USF and cannot exceed $250 per line per month on a study area basis.Line count growth that causes the Statewide Support Cap to be exceeded triggers a pro rata support payment reduction to all subject Alaska CETCs until the support is reduced down to the Statewide Support Cap amount. The High Cost Order further mandated that on January 1, 2014, a freeze of Remote support will begin and subject CETC’s support payments will be frozen at the monthly average of 2013 annual support.If a successor funding mechanism is operational on July 1, 2014, a 20% annual phase down will commence decreasing support 20% each annual period until no support is paid starting July 1, 2018.If a successor funding mechanism is not operational on July 1, 2014, the phase down will not begin and the subject CETCs will continue to receive the monthly average of 2013 annual support until a successor funding mechanism is operational.A subject CETC may not receive phase down support and support from a successor funding mechanism; one program or the other must be selected.At this time we cannot predict the likelihood of a successor funding mechanism being operational on July 1, 2014 nor can we predict whether we can or will participate in a successor funding mechanism. As a result of the High Cost Order program changes for the areas designated Remote by the USF, beginning in the fourth quarter of 2011 we accrue estimated program revenue based on current line counts and the rates mandated and frozen by the USF, reduced as needed by our estimate of the impact of the Statewide Support Cap.When determining the estimated program revenue accrual we also consider our assessment of the impact of current FCC regulations and of the potential outcome of FCC proceedings. Our estimated accrued revenue is subject to our judgment regarding the outcome of many variables and is subject to upward or downward adjustment in subsequent periods. Urban High Cost Support The High Cost Order mandated that as of January 1, 2012, Urban high cost support payments are frozen at the monthly average of the subject CETC’s 2011 annual support.A 20% annual phase down will commence July 1, 2012, decreasing support 20% each annual period until no support is paid starting July 1, 2016.If a successor funding mechanism is not operational on July 1, 2014, the phase down will stop at 60% and the subject CETCs will continue to receive annual support payments at the 60% level until a successor funding mechanism is operational.Urban high cost support is no longer dependent upon line counts and line count filings are no longer required. As a result of the High Cost Order program changes for the areas considered to be Urban by the USF we apply the proportional performance revenue recognition method to account for the impact of the declining payments while our level of service provided and associated costs remain constant.Included in the calculation are the scheduled Urban high cost support payments from October 2011 through June 2014 net of our Urban accounts receivable balance at September 30, 2011.An equal amount of this result is recognized as Urban support revenue each period.At this time we cannot predict the likelihood of a successor funding mechanism being operational on July 1, 2014; therefore we have not included projected support payments beyond June 2014. 11 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) For both Remote and Urban high cost support revenue our ability to collect our accrued USF support is contingent upon continuation of the USF program and upon our eligibility to participate in that program, which is subject to change by future regulatory, legislative or judicial actions.We adjust revenue and the account receivable in the period the FCC makes a program change or we assess the likelihood that such a change has increased or decreased revenue.We do not recognize revenue until our ETC status has been approved by the Regulatory Commission of Alaska. We recorded high cost support revenue under the USF program of $10.0 million and $13.7 million for the three months ended June 30, 2012 and 2011, respectively, and $21.1 million and $26.0 million for the six months ended June 30, 2012 and 2011, respectively.At June 30, 2012, we have $31.7 million and $5.5 million in Remote and Urban high cost accounts receivable, respectively. (h) Use of Estimates The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilitiesat the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Significant items subject to estimates and assumptions include the allowance for doubtfulreceivables, unbilled revenues, accrual of the USF high cost Remote area program support, share-based compensation, inventory at lower of cost or market, reserve for future customer credits, liability for incurred butnot reported medical insurance claims, valuation allowances for deferred income tax assets, depreciable and amortizable lives of assets, the carrying value of long-lived assets including goodwill, cable certificates andwireless licenses, our effective tax rate, purchase price allocations, deferred lease expense, asset retirement obligations, the accrual of Cost of Goods Sold, depreciation and the accrual of contingencies andlitigation.Actual results could differ from those estimates. The accounting estimates related to revenues from the USF high cost Remote area program are dependent on various inputs including our estimate of the Statewide Support Cap, our assessment of the impact of new FCC regulations, and the potential outcome of FCC proceedings. These inputs are subjective and based on our judgment regarding the outcome of certain variables and are subject to upward or downward adjustment in subsequent periods. Effective in the fourth quarter of 2011, we changed our high cost support revenue recognition methodology due to the High Cost Order.See Note 1(g) “Revenue Recognition” above for information. (i) Income Taxes GCI, Inc., as a wholly owned subsidiary and member of the GCI controlled group of corporations, files its income tax returns as part of the consolidated group of corporations under GCI.Accordingly, all discussions regarding income taxes reflect the consolidated group's activity.Our income tax expense and deferred income tax assets and liabilities are presented herein using the separate-entity method. (j) Classification of Taxes Collected from Customers We report sales, use, excise, and value added taxes assessed by a governmental authority that are directly imposed on a revenue-producing transaction between us and a customer on a net basis in our Statements of Operations.The following are certain surcharges reported on a gross basis in our Consolidated Statements of Operations (amounts in thousands): Three Months Ended June 30, Six Months Ended June 30, Surcharges reported gross $ 12 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) (k) Immaterial Error Correction During the first quarter of 2012, we identified an error in the depreciable life of one fixed asset.The error resulted in a $146,000 quarterly or $585,000 annual understatement of depreciation expense in 2007 through 2010 and a corresponding overstatement of net property and equipment in service for the same periods.In the first and second quarters of 2011 the error resulted in a $146,000 quarterly understatement of depreciation expense and a corresponding overstatement of net property and equipment in service for the same periods.In the third and fourth quarters of 2011 the error resulted in a $49,000 quarterly overstatement of depreciation expense and a corresponding understatement of net property and equipment in service for the same periods.The net annual misstatement to 2011 was a $195,000 understatement to depreciation expense and a corresponding overstatement of net property and equipment in service for the same period.In order to assess materiality of this error we considered Staff Accounting Bulletin (“SAB”) 99, “Materiality” and SAB 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements,” and determined that the impact of this error on prior period consolidated financial statements was immaterial. Although the error was and continues to be immaterial to prior periods, because of the significance of the out-of-period correction in the first quarter of 2012, we revised our prior period financial statements.The impact of the immaterial error correction adjustment for the periods presented is as follows (amounts in thousands): Consolidated Balance Sheet as of December 31, 2011: As Previously Reported Adjustment As Revised Property and equipment in service, net of depreciation $ ) Net property and equipment ) Total assets ) Deferred income taxes ) Total liabilities ) Retained deficit ) ) ) Total GCI stockholder's equity ) Total stockholder's equity ) Total liabilities and stockholder's equity ) Consolidated Statements of Operations for the Three Months Ended June 30, 2011: Depreciation and amortization expense Operating income ) Loss before income tax benefit ) ) ) Income tax benefit ) ) ) Net loss ) ) ) Consolidated Statements of Operations for the Six Months Ended June 30, 2011: Depreciation and amortization expense Operating income ) Loss before income tax benefit ) ) ) Income tax benefit ) ) ) Net loss ) ) ) 13 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) Consolidated Statement of Stockholder's Equity for the Six Months Ended June 30, 2011: As Previously Reported Adjustment As Revised Retained deficit, balance at January 1, 2011 ) ) ) Net loss ) ) ) Retained deficit, balance at June 30, 2011 ) ) ) Total stockholder's equity, balance at January 1, 2011 ) Total stockholder's equity, balance at June 30, 2011 ) Consolidated Statement of Cash Flows for the Six Months Ended June 30, 2011: Net loss ) ) ) Depreciation and amortization expense Income tax benefit ) ) ) (2)Consolidated Statements of Cash Flows Supplemental Disclosures Changes in operating assets and liabilities consist of (amounts in thousands): Six Months Ended June 30, Increase in accounts receivable, net $ ) ) Increase in prepaid expenses ) ) Increase in inventories ) ) Decrease in other current assets Decrease in other assets Increase (decrease) in accounts payable ) Increase in deferred revenues Decrease in accrued payroll andpayroll related obligations ) ) Increase in accrued liabilities Increase (decrease) in accrued interest 73 ) Increase (decrease) in subscriber deposits 96 ) Increase in long-term deferred revenue Decrease in components of other long-term liabilities ) ) $ ) ) 14 GCI, INC. AND SUBSIDIARIES Condensed Notes to Interim Consolidated Financial Statements (Unaudited) The following items are for the six months ended June 30, 2012 and 2011 (amounts in thousands): Net cash paid or received: Interest paid, net of amounts capitalized $ The following items are non-cash investing and financing activities for the six months ended June 30, 2012 and 2011 (amounts in thousands): Non-cash additions for purchases of property andequipment $ Deferred compensation distribution denominated inshares $ - Asset retirement obligation additions to property andequipment $ Asset retirement obligation reductions to property and equipment for revisions to previous estimates $
